Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2003

Paladino v. Phila Housing Auth
Precedential or Non-Precedential: Non-Precedential

Docket 02-1822




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Paladino v. Phila Housing Auth" (2003). 2003 Decisions. Paper 716.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/716


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                         No. 02-1822


           GERALD PALADINO; JAMES WRIGHT

                              v.

          PHILADELPHIA HOUSING AUTHORITY;
         FREDERICK S. PURNELL, INDIVIDUALLY
            AND IN HIS OFFICIAL CAPACITY;
         GEORGE FIELDS, INDIVIDUALLY AND IN
     HIS OFFICIAL CAPACITY; CHARMAINE MORTON,
     INDIVIDUALLY AND IN HER OFFICIAL CAPACITY;
       EDWARD A. FRANCE, JR., INDIVIDUALLY AND
         IN HIS OFFICIAL CAPACITY; JOHN DOE,
     INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY;
JANE DOE, INDIVIDUALLY AND IN HER OFFICIAL CAPACITY;

                     Philadelphia Housing Authority,
                                       Appellant


   APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                   D.C. Civil No. 99-cv-06424
       District Judge: The Honorable Eduardo C. Robreno


           Submitted Under Third Circuit LAR 34.1(a)
                       March 4, 2003


      Before: ROTH, BARRY, and FUENTES, Circuit Judges

                (Opinion Filed: March 26, 2003)

                        ____________
                                               OPINION
                                             ____________


BARRY, Circuit Judge

        Appellees Gerald Paladino and James Wright filed this reverse-race discrimination

lawsuit against the Philadelphia Housing Authority (“PHA”), appellant herein, and four

individual defendants under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &

1983, and the Pennsylvania Human Relations Act, 43 PA. CONS. STAT . ANN. § 951-962.

Appellees’ §§ 1981 and 1983 claims against the PHA were dismissed on summary

judgment, and one individual defendant, George Fields, was dismissed before the jury

deliberated. The jury found for appellees as to their claims against the PHA, and against

appellees as to their claims against the three remaining individual defendants, Frederick

Purnell, Edward France, and Charmaine Morton. The District Court denied the PHA’s

renewed motion for judgment as a matter of law or, in the alternative, for a new trial. The

Court granted in part and denied in part appellees’ motions for attorneys’ fees and entered a

second amended judgment in the amount of $160,690 in favor of Paladino and $152,690 in

favor of Wright. The PHA appealed. This Court has jurisdiction under 28 U.S.C. § 1291,

and we will reverse.

        Because the parties are familiar with the facts of the underlying dispute, we will

discuss them only as necessary to resolve the issues presented.

        We exercise plenary review over an order denying a motion for judgment as a matter


                                                     2
of law. Gagliardo v. Connaught Labs., Inc., 311 F.3d 565, 568 (3d Cir. 2002). We

generally review the decision whether to grant a new trial for an abuse of discretion, but we

give plenary review to pure questions of law. Foster v. Nat’l Fuel Gas Co., 316 F.3d 424,

429-30 (3d Cir. 2003).

        The heart of the PHA’s appeal is its contention that the jury’s verdict is fatally

inconsistent. The jury found that the PHA unlawfully discriminated against appellees in

violation of Title VII and the PHRA, but it also found that France, Morton, and Purnell were

not liable as aiders and abettors under the PHRA and not liable under §§ 1981 and 1983.

Appellees did not appeal the latter finding and, appellees’ suggestion to the contrary, the

PHA did not waive the inconsistent verdict issue. See, e.g., A204, A209-12.

        The District Court correctly instructed the jury that it could find that the defendants

violated Title VII or § 1981 only if appellees’ race “played a role and was a determinative

factor in the defendants’ decision-making and/or conduct which resulted in the denial of

[the] promotion.” The jury was also correctly instructed that individual defendant liability

for aiding and abetting required “sharing of wrongful intent” with the PHA, and that the PHA

can make decisions and act only through its agents.

        A finding of intentional discrimination requires a finding that at least one person

acting as the PHA’s agent had a discriminatory animus towards appellees. Even if the jury

drew the inference that the PHA willfully withheld incriminating documents, for example,

it would have had to infer that a particular agent of PHA was responsible for the

discrimination alleged against appellees. Since the bulk of appellees’ evidence pointed to

                                                      3
France or Morton, who were found to be not liable, the jury could not have found that

sufficient evidence existed that Neil Wortman, who worked with France to develop the

second selection process and ultimately made the decision to promote Fields, or any other

minor actor in this drama, discriminated against appellees. If the jury concluded, as it did,

that none of the three individual defendants had a wrongful intent, and no other PHA agent

could plausibly be at fault, then the PHA cannot be liable.

        In City of Los Angeles v. Heller, 475 U.S. 796 (U.S. 1986), the Supreme Court

upheld a district court’s order dismissing all charges against a city and its police

department based on the jury’s verdict exonerating the individual police officer from

liability under 42 U.S.C. § 1983 for an unlawful arrest and the use of excessive force. The

Court reasoned that the city and the police department were sued only because they were

thought legally responsible for the officer’s actions; “if the latter inflicted no constitutional

injury on respondent, it is inconceivable that petitioners could be liable.” Id. at 799. So,

too, here.

        The jury was correctly instructed on the law, and its verdict finding that France,

Morton, and Purnell did not discriminate against appellees and did not aid and abet the PHA

in discriminating against appellees is entirely reasonable in light of the weakness of the

evidence against them. Moreover, its verdict regarding the individual defendants fatally

undercuts the verdict finding the PHA liable. Therefore, the District Court erred in denying

the PHA’s post-trial motion for judgment as a matter of law or, in the alternative, for a new

trial. Because the inconsistency of the jury’s verdict requires us to reverse, we do not need

                                                        4
to reach the manifold other issues raised by the PHA.

         For the foregoing reasons, we will reverse and remand with instructions to enter

judgment as a matter of law in favor of the PHA.




TO THE CLERK OF COURT:

       Kindly file the foregoing opinion.




                                                        /s/ Maryanne Trump Barry
                                                        Circuit Judge




                                                   5